Citation Nr: 0928550	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  02-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1998 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO).  Original jurisdiction now resides with the 
RO in Cleveland, Ohio.

Procedural history

In its June 2001 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for a 
right knee disability; a 10 percent disability rating was 
assigned effective May 19, 2001, the day after the Veteran's 
discharge from active duty.  The RO also granted the 
Veteran's service connection claim for a left knee disability 
in June 2001; a noncompensable (zero percent) disability 
rating was assigned effective May 19, 2001.  The Veteran 
disagreed with the RO's assigned ratings and perfected an 
appeal as to both issues.

In June 2004, the Board remanded the Veteran's claims for 
further evidentiary development, specifically for medical 
examinations of the Veteran's knees.  
In February 2005, the Board remanded the claims a second time 
for compliance with Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the remand instructed the RO to obtain a 
medical examination of the Veteran's knees that addressed 
functional impairment concerns in compliance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

In April 2006, the Board remanded these claims for compliance 
with the then recently decided decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  A notice letter was 
dent to the Veteran in May 2006, and a supplemental statement 
of the case (SSOC) was issued in November 2006.  

In May 2007, the Board remanded both knee disability claims 
again for further evidentiary development.  Specifically, the 
Board instructed the Veterans Benefits Administration (VBA) 
to contact the Veteran and request that the Veteran identify 
or furnish all recent medical treatment reports pertaining to 
his service-connected knee disabilities.  The VBA was 
instructed to obtain any such record and associate it with 
the Veteran's VA claims folder.  On June 29, 2007, the 
Appeals Management Center (AMC) sent a letter to the Veteran 
requesting information concerning any new treatment records.  
The Veteran did not respond.  The AMC then readjudicated the 
Veteran's claims in a SSOC dated July 17, 2008.   

Finally, in December 2008, the Board remanded both knee 
disability claims for a fifth time at the behest of the 
Veteran's accredited representative.  The Board instructed 
the VBA to specifically obtain the Veteran's treatment 
records from the Ann Arbor VA Medical Center, to include 
records dated from January 2007 and all times thereafter.  
Such was achieved, and the Department of Veterans Affairs 
Remand & Rating Development Team readjudicated the Veteran's 
claims in an April 2009 SSOC.  The Veteran's claims file has 
been returned to the Board for further appellate review. 

Issues not on appeal 

As noted in the Board's most recent December 2008 decision, 
the Board granted the Veteran's claim for an increased rating 
of his service-connected right foot cold injury residuals, 
assigning a 10 percent disability rating therefor; and denied 
his claims for compensable ratings of his service-connected 
left foot cold injury residuals and left hand disability in 
its May 2007 decision.  Additionally, the Board denied the 
Veteran's service connection claim for a disorder manifested 
by chest pain in June 2004.  The Board's decisions are final.  
See 38 C.F.R. § 20.1100 (2008).

In August 2001, the Veteran filed a claim of entitlement to 
service connection for a right hand disability.  In June 
2004, April 2006, May 2007, and December 2008 the Board noted 
that the issue was not in appellate status because it had not 
been adjudicated by the RO.  A review of the record indicates 
that the issue has not subsequently been adjudicated by the 
agency of original jurisdiction (AOJ).  That matter is once 
again referred for appropriate action by the RO.

Thus, the only issues which are currently in appellate status 
are the two issues listed on the first page of this decision.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's right knee disability is manifested by 
pain and limitation of extension to 10 degrees.   

2.  The competent medical evidence of record demonstrates 
that the Veteran's left knee disability is manifested by pain 
alone.   

3.  The competent medical evidence of record demonstrates 
that on August 14, 2006, the Veteran sustained an injury to 
his right knee that required surgical repair and absence from 
work until April 25, 2007. 

4.  The competent medical evidence does not show that the 
Veteran's service-connected right or left knee disabilities 
are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 10 percent for a service-connected right knee disability 
are not met.  38 U.S.C.A. § 1155 (West 2002);       38 C.F.R. 
§§ 4.40, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2008).

2.  The schedular criteria for a compensable disability 
rating for a service-connected left knee disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.           §§ 
4.40, 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2008).

3.  The criteria for the assignment of a temporary total 
disability rating for a service-connected right knee 
disability are met.  38 C.F.R. § 4.30 (2008).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to increased disability 
ratings for his service-connected right and left knee 
disabilities, evaluated 10 percent and noncompensably 
disabling respectively.  

For the sake of economy, the Board will analyze the Veteran's 
right and left knee claims together, as they are rated under 
the same diagnostic code and according to the medical 
evidence, show similar symptomatology.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

Initial comment

As was described in the Introduction, this case has been 
remanded no less than five times.  Remanding at this juncture 
would accomplish nothing except to further delay resolution 
of this case, which is now almost a decade old. As the Court 
stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): 
"Ten years is an undeniably, and unacceptably, long time to 
have passed since [the appellant] first filed the claim for 
benefits with the VA. The delays have benefited neither the 
parties nor the public and they cannot be permitted to 
continue. The petitioner has a right to a decision on her 
claim." 

The Board agrees with the stated goals of the Court and does 
not believe that another remand would be in the best interest 
of anyone. As will be discussed below, there has been 
substantial development accomplished over the years.  A 
remand under such circumstances would be a useless 
expenditure of scare VA medical and adjudicative resources, 
and would perpetuate "the hamster-wheel reputation of 
veterans law".  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting).

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in December 2008.  In essence, the Board instructed 
the AOJ to obtain the Veteran's treatment records from the 
Ann Arbor VA Medical Center, to include records dated from 
January 2007 and all times thereafter.  The AOJ was then to 
readjudicate the claim.

The AOJ has obtained the Veteran's requested records from 
January 2007 to April 2008.  Subsequently, in the April 2009 
SSOC, the Remand and Rating Development Team continued the 
Veteran's 10 percent disability rating for his right knee, 
and continued the Veteran's noncompensable (zero percent) 
disability rating for his left knee.    

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for an 
increased disability rating in a letter from the Appeals 
Management Center (AMC) dated May 16, 2006 which informed him 
that "the evidence must show that your service-connected 
condition has gotten worse."  An additional letter dated 
June 29, 2007 informed the Veteran that he "may submit 
evidence showing that [his] service-connected bilateral knee 
conditions have increased in severity."    

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the May 2006 letter from 
the AMC.  Specifically, the Veteran was advised in the May 
2006 letter that VA is responsible for obtaining relevant 
records from any Federal agency, including records kept by VA 
Medical Centers and the Social Security Administration.  The 
letter also indicated that a VA medical examination would be 
scheduled if necessary to adjudicate his claims.  The May 
2006 letter additionally informed the Veteran that VA would 
make reasonable efforts to obtain records not held by a 
Federal agency.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain records on his behalf.   

The May 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the May 
2006 letter, page 2.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.              See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the May 2006 letter from the AMC, as well as in 
the above-referenced June 2007 letter.  These letters 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, both letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the May 2006 and 
June 2007 letters from the AMC. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez 
decision.  However, the essential fairness of the 
adjudication was not affected because the Veteran had actual 
knowledge of what was necessary to substantiate these claims. 
 The Veteran has submitted specific argument as to how his 
disabilities had increased in severity and the effect that 
increase had on his employment and daily life.  See, e.g., 
the Veteran's September 2006 Statement in Support of Claim 
[noting that his "right knee has completely de-stablized 
(sic)" and that he was placed on "medical leave from my 
place of employment"]; see also the Veteran's January 1, 
2007 Statement in Support of Claim [indicating that "[t]he 
medical condition of the knees continues to deteriorate"].  
Moreover, the Veteran's representative has discussed reasons 
why he and the Veteran believe that the Veteran met the 
evidentiary burdens necessary to allow for the grant of his 
increased rating claims, and have referenced criteria listed 
under the diagnostic code under which the Veteran is 
currently rated.  See, e.g., the June 24, 2009 Appellant's 
Post-Remand Brief, page 3.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, with respect to appeals of initially assigned 
disability ratings such as in the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores do not apply.  Specifically, once service connection 
has been granted, VA's VCAA notice obligations are fully 
satisfied and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, 222 Vet. App. 128 (2008) [where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims, which dates back to June 2001, shortly after the 
enactment of the VCAA in November 2000.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the May 2006 and June 2007 VCAA letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  Subsequently, the Veteran's claim was 
readjudicated in July 2008 and April 2009 SSOCs.  See Overton 
v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's VA 
outpatient treatment records. 

Additionally, as the Board will discuss in more detail in its 
analysis below, the Veteran was provided with a VA 
examinations in January 2001, June 2004, August 2004, and May 
2005.  With the exception of the August 2004 VA examination 
report [which failed to note the physician's review of the 
Veteran's claims file], the examination reports reflect that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, and has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  The Veteran has declined the option of a 
personal hearing. 

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under       38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R.     § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Assignment of diagnostic code

The Veteran's service-connected right and left knee 
disabilities are currently rated under Diagnostic Code 5260 
[limitation of flexion of the leg].  The Board has  
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

In January 2007, the Veteran's right knee disability was 
manifested by pain with activity and diminished range of 
motion [0-120 degrees of flexion].  See the January 17, 2007 
VA Orthopedic Surgery Consult; see also an October 3, 2006 VA 
outpatient treatment report [noting diminished range of 
motion from 5 to 10 degrees of extension].  

With respect to the Veteran's left knee, the medical evidence 
of record fails to show that the Veteran has received 
treatment for his left knee disability for a number of years.  
During a May 2005 VA examination, the Veteran did not 
complain of left knee pain, and the examination showed a full 
range of motion.  See the May 2005 VA examiner's report, page 
1.  However, the Veteran has subsequently complained of left 
knee pain.  See the Veteran's June 2005 Statement in Support 
of Claim.  

Such symptomatology [namely, pain with limitation of motion] 
is congruent with 38 C.F.R. § 4.71a (2008) Diagnostic Codes 
5260 and 5261, which rate limitation of flexion and extension 
of the leg.  The Board will discuss entitlement to increased 
disability ratings for the Veteran's knee disabilities under 
both range of motion diagnostic codes below.   

The Board has considered alternative Diagnostic Codes under 
which the Veteran may obtain an increased disability rating.  
The Board notes that the Veteran's right knee disability 
could potentially be rated under Diagnostic Code 5259 
[cartilage, similunar, removal of, symptomatic], as he 
underwent a medial meniscectomy in January 2007.  However, 
doing so would not avail the Veteran, because the right knee 
disability is already rated 10 percent disabling and a 10 
percent disability rating is the highest schedular rating 
available under Diagnostic Code 5259.  With respect to rating 
the Veteran's left knee disability, Diagnostic Code 5259 is 
inapplicable because the Veteran has not undergone procedures 
to remove cartilage from he left knee.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  Although the Veteran's treatment records show 
that the Veteran frequently wore a right knee brace, there is 
no medical evidence of record indicating any recurrent 
subluxation or lateral instability in either of the Veteran's 
knees.  Pertinently, the August 2004 VA examiner specifically 
indicated that the Veteran had "[n]o instability of medial 
and lateral collateral ligaments of knees."  Likewise, the 
May 2005 VA examiner noted "good stability" in both the 
Veteran's knees.  

Despite the Veteran's contention that his right knee had 
completely "de-stabalized" [see the Veteran's September 
2006 Statement in Support of Claim], a September 25, 2006 VA 
outpatient treatment report pertinently indicated that after 
spraining his right knee, the Veteran only had "an 
occasional ache with no other instability."  Furthermore, 
during a January  2007 VA orthopedic consult, the Veteran 
himself denied "locking, catching, or giving out."  After 
his right knee meniscectomy, the Veteran "was not even 
wearing his knee brace," and his right knee was described as 
"stable."  See the Veteran's April 25, 2007 and April 23, 
2008 VA Primary Care Outpatient Notes respectively.  
Accordingly, the Board concludes that Diagnostic Code 5257 is 
inapplicable in this case.  

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 [ankylosis of the 
knee], Diagnostic Code 5258 [dislocated semilunar cartilage], 
Diagnostic Code 5262 [impairment of the tibia and fibula], 
and Diagnostic Code 5263 [for genu recurvatum].  There is no 
evidence of record showing that the Veteran has ankylosis of 
the either knee, dislocated semilunar cartilage, tibia or 
fibula impairment, or genu recurvatum.  These diagnostic 
codes are also not applicable.

The Board therefore concludes that Diagnostic Codes 5260 and 
5261 are the most appropriate in rating the Veteran's 
service-connected right and left knee disabilities.

Specific rating criteria

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating if limited to 45 degrees, a 20 
percent rating if limited to 30 degrees, and a 30 percent 
rating if limited to 15 degrees.

Diagnostic Code 5261 [limitation of extension of the leg] 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).


Analysis

Schedular rating

(i.)  Right knee

With respect to the Veteran's right knee, the August 2004 VA 
examiner reported 140 degrees of flexion and hyperextension 
of -3 degrees.  Similarly, the May 2005 VA examiner reported 
a full range of motion of the right knee.  See the August 
2004 VA examiner's report, page 3; see also the May 2005 VA 
examiner's report, page 1.  

An October 2, 2006 VA treatment report (before surgery) 
specifically indicated that the Veteran's right knee 
"lack[ed] 5 to 10 degrees of active extension," and flexed 
to 110 degrees.  Subsequently a January 17, 2007 VA Surgery 
Consult noted a range of motion of zero to 120 degrees for 
the right knee.  

To warrant a compensable evaluation under Diagnostic Code 
5260, limitation of knee flexion to 60 degrees must be shown.  
This is far exceeded by the 110 degrees and 120 degrees 
recorded in connection with the Veteran's most recent VA 
treatment records.  There is no evidence which indicates a 
greater limitation of flexion currently exists.  Accordingly, 
a separate disability rating cannot be assigned under on 
Diagnostic Code 5260.  See VAOPGCPREC 9-2004; Esteban, supra.  

Diagnostic Code 5261 contemplates a 10 percent evaluation 
with a limitation of knee extension to 10 degrees and a 20 
percent evaluation with a limitation of extension to 15 
degrees.  The assessment of right knee extension dated 
October 2, 2006 indicates limitation of right knee extension 
of 5 to 10 degrees.  Accordingly, a compensable rating of 10 
percent is warranted under Diagnostic Code 5261 for the 
Veteran's right knee disability.  This is the currently 
assigned rating.  



(ii.) Left knee

With respect to the Veteran's left knee, the August 2004 VA 
examiner reported 140 degrees of flexion and hyperextention 
of -3 degrees.  The May 2005 VA examiner essentially 
confirmed these assessments, noting the Veteran had "full 
range of motion in the left knee joint."  See the August 
2004 VA examiner's report, page 4; see also the May 2005 VA 
examiner's report, page 1.  There is no medical evidence of 
record to the contrary.  

Accordingly, the Veteran's left knee range of motion 
assessments comport with the assignment of noncompensable 
disability ratings under Diagnostic Code 5260 or 5261. 

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2008).  The Board has therefore taken into 
consideration the provisions of            38 C.F.R. §§ 4.40 
and 4.45.

The medical evidence of record does not identify any specific 
limitation of function warranting a rating higher than 10 
percent for the right knee, or zero percent for the left.  
Although the Veteran has reported continued right knee pain 
and weakness, exacerbated by walking up and down stairs or 
standing for long periods of time, the Veteran's treatment 
records do  not document any DeLuca factors.  Indeed, the 
Veteran remains active with horse training and horse riding.  
See a January 17, 2007 VA Orthopedic Surgery Consult.  

Specifically with respect to the Veteran's left knee, the 
Veteran has not received any recent treatment.  The May 2005 
VA examiner reported that the Veteran did not complain of 
left knee pain, and he exhibited a full left knee range of 
motion.    

In short, there is no support in the record for increased 
ratings beyond what has already been awarded based on DeLuca 
factors. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown,       6 Vet. 
App. 259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board has considered the Veteran's representative's 
contention that the Veteran is entitled to a separate 10 
percent disability rating under Diagnostic Code 5003 
[arthritis].  A veteran who has degenerative arthritis and 
instability of the knee may receive separate ratings, 
provided that any separate rating must be based upon 
additional disability.  See VAOPGCPREC 23-97, citing 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
However, discussed above, the medical evidence fails to show 
instability in either knee; application of Diagnostic Code 
5257 is unwarranted.  Moreover, arthritis in either knee is 
not noted on any X-ray reports of record, as required for 
separate evaluation under Diagnostic Code 5003.  Although Dr. 
G.C. that the Veteran's right knee had "signs of early post-
traumatic osteoarthritis" [see February 23, 2005 and October 
2, 2006 VA treatment reports of Dr. G.C.], X-rays taken in 
August 2004, May 2005 VA, September 2006, and January 2007 
were pertinently negative as to the existence of arthritis or 
any degenerative abnormality of the Veteran's knees.   

Accordingly, separate ratings under Diagnostics Code 5003 and 
5257 [arthritis] are not warranted.  Neither diagnostic code 
is applicable.  

A Veteran may receive separate ratings under Diagnostic Code 
5260 and 5261 for limitation in both flexion and extension of 
the leg.  See VAOPGCPREC 9-2004.  However, in this case, the 
Veteran has never manifested severe enough limitation of 
right knee flexion to warrant a compensable rating under 
Diagnostic Code 5260.  
Recent VA treatment reports from October 2006 and January 
2007 demonstrate that the Veteran's right knee flexion still 
fails to meet the levels required for a compensable rating 
under Diagnostic Code 5260.  As has been discussed above, the 
Veteran's current limitation of right knee extension warrants 
a 10 percent disability rating under Diagnostic Code 5261.  
Because the Veteran currently fails to manifest limitation of 
right knee flexion to a compensable degree, separate ratings 
under both Diagnostic Code 5260 and 5261 for the right knee 
would amount to prohibited pyramiding.   

As for the left knee, as has been discussed above 
Accordingly, left knee range of motion assessments comport 
with the assignment of noncompensable disability ratings 
under Diagnostic Code 5260 and 5261.  Separate ratings are 
manifestly not warranted. 

Although the medical evidence of record indicates the Veteran 
underwent a right knee meniscectomy in January 1997, no 
evidence indicates the presence of surgical scars, and the 
Veteran and his representative have not raised that matter.  

In summary, separate ratings under 38 C.F.R. § 4.25 are not 
called for under the circumstances here presented.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 10 percent disability rating has been 
assigned for the Veteran's right knee disability and a 
noncompensable (zero percent) disability rating has been 
assigned for the Veteran's left knee disability since the 
effective date of service connection, May 19, 2001.  

(i.)  Right knee   

It appears that the Veteran's right knee disability remained 
essentially stable from the dated of service connection until 
August 2006.  He sprained his right knee in August 2006.  As 
a result, the Veteran required right knee arthroscopic 
surgery and time off from work for recovery.  Specifically, 
an October 3, 2006 MRI report noted  that the Veteran should 
"continue off work status until [the] next appt."  The 
medical evidence of record indicates that the Veteran did not 
return to work until April 2007, after his January 2007 
meniscectomy.  See the Veteran's April 25, 2007 VA outpatient 
treatment report.  

The Board finds that there is no way to disassociate the 
right knee sprain in August 2006 and its residuals from the 
service-connected right knee disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].
 
The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

        (1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited).

        (3) Immobilization by cast, without surgery, of one 
major joint or more.

See 38 C.F.R. § 4.30 (2008).

Because the Veteran sustained an injury to his service-
connected right knee which required surgical repair, time off 
from work, and at least one month of convalescence, the Board 
finds that a temporary total (100 percent) evaluation may be 
assigned from the period of August 14, 2006 [the day the 
Veteran sprained his right knee] to April 25, 2007 [the date 
the medical evidence of record shows the Veteran was back at 
work].  

It was specifically noted in April 2008 that the Veteran's 
right knee was "stable" post meniscectomy, and that the 
Veteran had returned to work.  See the April 25, 2007 VA 
outpatient treatment report.  He continues to be active.  See 
an April 23, 2008 VA outpatient treatment report.  
Accordingly, for all times following April 25, 2007, the 
Veteran's original 10 percent disability rating is assigned.

In summary, the Board finds that staged ratings are 
applicable for the Veteran's right knee disability.  The 
Veteran's original 10 percent disability rating is maintained 
from the effective date of service connection, May 19, 2001; 
a temporary total 100 percent rating from August 14, 2006 to 
April 25, 2007; and the 10 percent rating is continued 
thereafter.  

(ii.)  left knee

With respect to the Veteran's left knee disability, the 
medical evidence of record [in particular, the Veteran's VA 
examination reports dating back to January 2001], shows that 
throughout the appeal period the Veteran's left knee 
disability has remained stable.  Accordingly staged ratings 
are not applicable for the Veteran's left knee disability.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                     See 
also VAOPGCPREC 6-96.  In the April 2009 SSOC, the Remand and 
Rating Development Team considered the matter of referral of 
the issues on appeal for consideration of an extraschedular 
rating.  The Board will do likewise.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left and right knee is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's knees with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion.

The Board further observes that, even if the available 
schedular evaluation for the left and right knee disabilities 
is inadequate [which it manifestly is not], the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  As noted above, the 
Board is awarding the Veteran a temporary total (100 percent) 
disability evaluation for the period of time the Veteran was 
recovering from his right knee sprain and subsequent surgery.  
Accordingly, any hospitalization or marked interference with 
employment associated with the Veteran's right knee from 
August 2006 to April 2007 has already been awarded a maximum 
benefit.  With respect to all other times during the 
Veteran's appeal, there is no indication that the Veteran's 
service-connected right and left knee disabilities caused 
marked interference with employment or frequent periods of 
hospitalization.  

It is clear that employment may be made more difficult by the 
Veteran's right knee disability.  Indeed, as noted by the 
August 2004 VA examiner, the Veteran's right knee interferes 
with his work, which requires standing and climbing stairs.  
See the August 2004 VA examiner's report, page 3.  However, 
this alone does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the Veteran outside of the norm.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

As has been discussed in some detail above, the Veteran was 
sustained a right knee injury in August 2006, with subsequent 
surgery.  This has been compensated by the Board's assignment 
of a 100 percent temporary total rating. 

As the board has made clear above, any occupational 
impairment caused by the left knee disability is de minimus 
at worst.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that increased schedular ratings are not 
warranted for the service-connected bilateral knee 
disabilities.  However, a temporary total (100 percent) 
disability rating is warranted for the Veteran's service-
connected right knee disability from August 14, 2006 to April 
25, 2007.  The benefit sought on appeal is allowed to that 
extent.


ORDER

Entitlement to a disability rating greater than 10 percent 
for the service-connected right knee disability is denied.

Entitlement to a temporary total (100 percent) disability 
evaluation for the Veteran's service-connected right knee 
disability is allowed from August 14, 2006 to April 25, 2007, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to an increased (compensable) disability rating 
for the service connected left knee disability is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


